Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Virginia Smith, Appellant                              Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 13F
No. 06-15-00021-CR          v.                         1078-102). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Virginia Smith, pay all costs of this appeal.




                                                       RENDERED MARCH 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk